Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2016

                                       No. 04-16-00382-CV

                        Anthony C. AGUILAR and Michael A. Aguilar,
                                       Appellants

                                                 v.

 Margaret Anne MORALES, individually and as Independent Executor of the Estate of Alvilda
                 M. Aguilar; William E. Leighner, and Arthur Bayern,
                                     Appellees

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2802
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
        Appellees’ motion for a forty-five day extension of time to file their brief is granted. We
order the brief of appellees due December 20, 2016.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court